Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-17 of U.S. Patent No. 10,740,805. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are anticipated by the patented claims.
(Pending claim 1)
A feedback system comprising: 
a controller; and a memory coupled to the controller, wherein the memory is configured to store program instructions executable by the controller; wherein in response to executing the program instructions, the controller is configured to: 
Patented claim 1
a controller; and a memory coupled to the controller, wherein the memory is configured to store program instructions executable by the controller; wherein in response to executing the program instructions, the controller is configured to:

associate a unique identification code for each of a plurality of users; 

register a system account for each of a plurality of users, wherein the feedback system account includes a unique identification code for each of the plurality of users;

provide a graphic user interface through which each user may send feedback to other users, request feedback from one or more other users, respond to feedback from other users, and view feedback analytics, wherein the graphic user interface includes a feedback form interface through which each user providing feedback enters freeform text via a freeform text feedback input and a selected feedback tone category via a feedback tone category input, wherein the selected feedback tone category is identified by the user providing feedback as representative of the tone of the free form text; 
Patented claim 1:
provide a graphic user interface through which each user may send feedback to other users, request feedback from one or more other users, respond to feedback from other users, and view feedback analytics, wherein the graphic user interface includes a feedback form screen through which each user providing feedback enters freeform text via a freeform text feedback input and a selected feedback tone category via a feedback tone category input, wherein the selected feedback tone category is the feedback tone identified by the user providing feedback as representative of the tone of the free form text;

wherein, when a first user provides feedback to a second user, the controller generates a unique communication thread for communications related to the feedback, wherein the feedback is tagged by the controller according to the selected feedback tone category; 
	Patented claim 1:
wherein, when a first user provides feedback to a second user, the controller generates a unique communication thread for communications related to the feedback, wherein the feedback is tagged by the controller according to the selected feedback tone category
wherein the controller tracks the feedback by its relationship with one of the plurality of unique identification codes and generates feedback analytics including aggregated feedback tone category analytics; and 
	Patented claim 1:
wherein the controller tracks the feedback by its relationship with one of the plurality of unique identification codes and generates feedback analytics including aggregated feedback tone category analytics;

wherein for each feedback requested from a plurality of other users, the controller tracks the number of feedback received having a second selected feedback tone.
		Patented claim 1:
wherein for each feedback requested from a plurality of other users, the controller tracks the total number of feedback received, the number of feedback received having a first selected feedback tone, the number of feedback received having a second selected feedback tone, the number of feedback requests for which responses are not received, wherein the feedback analytics for each feedback requested from other users includes an overall approval rating based on the percentage of feedback sent having the first selected feedback tone, a number of feedback received having the first selected feedback tone, a number of feedback received having the second selected feedback tone, a number of responses based on the total number of feedback received, and a number of feedback requests ignored based on the number of feedback requests for which responses are not received.

The pending claim 1 refers to a feedback form interface instead of a feedback form screen that is claimed in the patented claims.  An interface is a screen and is anticipated by the patented claims that refer to the feedback form screen.  The claims largely are using the same language as the patented claims and are simply broader than the patented claims.  A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993).
For claim 2, see patented claim 2 that anticipates what is claimed. 
For claim 3, see patented claim 6.
For claim 4, see patented claim 7.
For claim 5, see patented claim 10.
For claim 6, see patented claim 11.
For claim 7, see patented claim 12.
For claim 8, see patented claim 13.
For claim 9, see patented claims 4, 5.
For claim 10, see patented claim 8.
For claim 11, see patented claim 3.  
For claim 12, see patented claim 4.
For claim 13, see patented claim 5.
For claim 14, see patented claims 1 and 14.  Pending claim 14 is reciting the limitations that are found in patented claims 1 and 14 but in a broader scope.  The pending claims are anticipated by the patented claims 1, 14, in a similar manner to that of claim 1.  The mapping of the claimed elements is readily apparent upon a reading of the claims.
For claims 15-17, see patented claims 15-17.
For claims 17-20, see patented claims 5, 6, 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickerson et al. (20110106721) in view of Shi (20060190475).
For claims 1, 3, 14, Nickerson discloses a system and method that allows users (a business) to solicit feedback from users and/or that allows users to submit feedback, see paragraphs 002 and 046.  The system also allows for feedback analytics to be viewed as claimed.  
Disclosed is a controller and memory as claimed, see paragraphs 024, 035 as examples.  A mobile app running on a mobile device and a server are taught by Nickerson, either of which satisfy the claimed controller and memory.  
The claimed association of a unique identification code for each of the users is disclosed in paragraph 028 and is satisfied by the user IDs for each user.
With respect to the claimed graphical user interface, Nickerson discloses that a user who is providing feedback can use the graphical user interface shown in figure 9A to submit freeform text in a text feedback input 192 and can use the interface to submit an overall rating that is reflective of the feedback overall.  Applicant is referred to paragraphs 026, 030, 055-058.  This satisfies the claimed feedback form interface that allows a user to enter feedback by freeform text, and that allows the user to input a tone 
The claimed tagging of the selected feedback tone category is disclosed in paragraph 079 where the user feedback is categorized based on “the user comments and other feedback”.  The categorization of feedback including tone categories, is the act of tagging the tones.
Upon a request for feedback being generated and sent (paragraphs 026, 044, 046), feedback is received and processed to generate analytics as claimed.  The feedback in the system of Nickerson is tracked and used to provide statistics about the feedback that has been received.  See paragraph 083 where it is disclosed that a report about the feedback from users can be generated.  This is disclosed as including the number of user comments assigned to a particular rating (the claimed tone category).  This satisfies the claimed tracking of the number of feedback received that has a second selected tone category, or a first selected tone category.  This is satisfied by the act of tracking the number of feedback received for each rating such as for each (++) or each (--) or each (-+).  
For claim 14, in addition to that above, claim 14 also recites that groups are selected using codes for the groups.  See paragraph 046, groups are disclosed.  Also see paragraph 024 where it is disclosed that a user can select a company, which is a 
Not disclosed by Nickerson is that upon receipt of feedback from at least a second user a unique communication thread is generated for communications related to the feedback.
Shi teaches a system and method for soliciting feedback from users such as reviews from users.  Shi discloses in paragraphs 49-50 that a communication thread is generated for communications related to the feedback.  This is satisfied by the disclosed email and review string of Shi.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide Nickerson with the further ability to generate a communication thread such as a return email for communications related to the received feedback as taught by Shi.  This would have been obvious so that the user that provided the feedback can be responded to via a communication such as an email.  This also yields predictable results because this allows a return email communication to be generated for the purpose of communicating with the user regarding the feedback.
	For claims 2, 17, see paragraph 008 and 059 of Nickerson.  Nickerson discloses the anonymous providing of feedback as claimed.
	For claims 3, 4, 5, 6, 7, 8, 18-20, the users in Nickerson includes individual users (users, customers) and business as claimed.  See paragraphs 022, 024.  A business or a business unit or any entity in Nickerson can request feedback.  Claiming who the users are in the system claim that is directed to structure of a controller with memory and the functions being performed by the system is not reciting anything further to the 
	For claims 9, 10, 15, 16, see paragraph 027 where it is disclosed that the user is associated with demographic information.  This is disclosed as including the location as claimed.  This satisfies what is claimed.
	For claim 11, Nickerson teaches that a request for feedback can be generated, and discloses that the request can be targeted to specific groups.  See paragraph 046.  Nickerson teaches the feedback analytics as has already addressed for claim 1.  With respect to the generation of the unique communication thread, this has been provided to the system of Nickerson in claim 1 from the teachings of Shi.  This element flows from the combination set forth for claim 1 and is something that would also be done for others users that are submitting feedback.  
	For claims 12, 13, see paragraph 046 of Nickerson.  The groups can be based on demographic information of the users.    Paragraph 027 of Nickerson teaches that the demographic information for the user includes location of the user.  This satisfies what is claimed when one is selecting a group based on demographic information that includes location.  This is the act of requesting and receiving feedback from a group of users based on their location.



					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The examiner notes for the record that all of the cited prior art of the parent application 14/222,574 is automatically of record in the instant continuation .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808.  The examiner can normally be reached on M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS W RUHL/Primary Examiner, Art Unit 3687